Title: To James Madison from Matthew Livingston Davis, 16 May 1808
From: Davis, Matthew Livingston
To: Madison, James



Sir,
NewYork, May 16. 1808.

I have written Col. Van Ness two letters relative to Mr. Main’s appointment as Consul for Tunis.  These letters, I presume, you have either seen, or their contents have been detailed to you.  Since writing them, I have reflected on the subject, and have determined to communicate all I know respecting the character of Mr. Main.  I trust, Sir, that in doing this, I shall not be considered as officious.  I have no feelings of interest or resentment, that could impel me to interfere to the injury of this man.  On the contrary, my prejudices, if I have any, would rather be favorable to him, because, he has always conducted himself with great civility and politeness towards me.  I should, therefore, on that account, have some objections to my name being used; but if indispensably necessary, I shall certainly consent, as I shall make no Statement that cannot be confirmed by almost every merchant of respectability in this City.  I am persuaded that the administration have not made an appointment for some years, that would excite as much clamor as this, and to you, alone, Sir, would the choice be ascribed.  I must acknowledge I feel no inconsiderable degree of anxiety on the present occasion; and whatever may be the result, I hope my motives may not be misinterpreted
Mr Main is a Scotchman by birth, and has been in the United States, I believe, about ten years.  He is a man of education, possessing talents, particularly as a writer, above mediocrity.  He is of mild and placid temper; an humane and benevolent heart.  He is, however, extremely credulous, and for a man who has experienced as many of the ills of this life, as he has, is the most susceptible of imposition, of any person I ever knew.
When Main first arrived in this City, he taught an Academy.  While in that situation, Cheetham, the Editor of the Citizen, conceited that a plan was formed by the British minister, in connection with Mr. Waddington and others, to kidnap and transport him to the British dominions.  Main, the present applicant, was charged by Cheetham, with being the tool or agent of the British minister: And Cheetham, believes, or professes to believe, to this day, that Main was an hireling on that occasion.  At all events, his fulminations against Main, have made so strong an impression to that effect, on the minds of many honest, but weak men, that it will never be eradicated.  You will perceive, therefore, Sir, that this subject would again be brought before the public, and you can readily imagine the manner in which it would be distorted, in making the application to the appointment in question.
Shortly after this bustle, Main entered into mercantile pursuits, with a Mr. Donaldson, under the firm of Donaldson & Main.  The management of the concerns devolved on him, Mr. Donaldson, having no knowledge of business, but possessing some capital.  This establishment continued some two or three years, when it closed in the ruin of both partners, arising, as it is said, from indiscreet speculations of Main.  Donaldson, however, complained, that he was betrayed and deceived by his partner.
After the dissolution, Main commenced business alone; but having lost his character, with many people for probity and veracity, it was impossible for him to succeed, and a stoppage of payment followed.  He was then out of business for some months, endeavoring to arrange his old affairs, and to get clear of his embarrassments.  In accomplishing this, he found numerous difficulties, because many of his creditors charged him with fraud and deception.  Whether these charges were true or false, I cannot say; but the effect was, no man seemed willing to place any confidence in his declarations, or to trust him with property.
Relieved from these embarrassments, he opened a broker’s office; and in this situation was equally unfortunate.  He again failed, and was put into prison, where he remained several months.  I know not whether he has been legally released from his last contracts.  While acting as Broker, new and more numerous charges were made against him of deceptive and dishonorable transactions.  The details of some of these transactions I have received from the persons on whom they were practised; but I deem it unnecessary to repeat them.  This is a brief outline, without exaggeration, of Mr. Main’s character, and for the verity of the Statement, I consider myself pledged to you.  I am, Sir, With Sentiments of Esteem, Your friend

Mat. L. Davis


P S.  Be pleased to present me most respectfully to Mrs. Madison.

